       Case 2:19-cv-02486-DMC Document 10 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE MERRIMAN,                                 No. 2:19-CV-2486-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    SAN JOAQUIN COUNTY, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 5).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
       Case 2:19-cv-02486-DMC Document 10 Filed 06/08/20 Page 2 of 2

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. According to plaintiff, appointment of counsel is warranted because: (1) he is

 9   incarcerated; (2) he is indigent; (3) the issues involved in his case are complex; and (4) he has

10   mental health issues. These are common and not particularly exceptional circumstances. As to

11   plaintiff’s mental health issues, plaintiff has not offered any evidence suggesting the level of

12   disability, if any, caused by such issues. A review of the docket reflects that plaintiff has thus far

13   been able to articulate his claims. Contrary to plaintiff’s statement, the legal and factual issues

14   involved in this case, which primarily involves a claim of sexual assault by a staff member in

15   violation of the Eighth Amendment, are not complex. Finally, at this stage of the proceedings

16   before the complaint has been served, before an answer has been filed, before discovery has been

17   conducted, and before any dispositive motions have been filed, the Court cannot say that plaintiff

18   has demonstrated any particular likelihood of success on the merits.

19                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

20   appointment of counsel (ECF No. 5) is denied.
21

22

23   Dated: June 5, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        2
